--------------------------------------------------------------------------------

EXHIBIT 10.6
 
VIRNETX HOLDING CORPORATION
 
2013 EQUITY INCENTIVE PLAN
 
STOCK OPTION AGREEMENT
 
Unless otherwise defined herein, the terms defined in the VirnetX Holding
Corporation 2013 Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this Stock Option Agreement, including the Notice of Stock Option
Grant (the “Notice of Grant”) and the Terms and Conditions of Stock Option
Grant, attached hereto as Exhibit A (all together, the “Agreement”).
 
NOTICE OF STOCK OPTION GRANT
 
Participant:
 «Name»
 
 
 
 
Address:
 
 
 
 
 
 
 
 

                                                                                                                                                                                                                
                                                                                                                                            

Participant has been granted an Option to purchase Common Stock of VirnetX
Holding Corporation (the “Company”), subject to the terms and conditions of the
Plan and this Agreement, as follows:
 
 
Grant Number
  
 
 
 
 
 
 
Date of Grant
«Grant_Date»
 
 
 
 
 
 
Vesting Commencement Date
«VCD»
 
 
 
 
 
 
Number of Shares Granted
«Number_of_Shares»
 
 
 
 
 
 
Exercise Price per Share
$«Price_Per_Share»
 
 
 
 
 
 
Total Exercise Price
$«Exercise_Price»
 
 
 
 
 
 
Type of Option
_____ Incentive Stock Option
 
 
 
 
 
 
 
    X  Nonstatutory Stock Option
 
 
 
 
 
 
Term/Expiration Date 
«Expiration_Date»
 
 
 
 
 
  Vesting Schedule:

                                                                                                                                          
Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:
 
Initials: _________
Date:___________

 
 
 
- 1 -

--------------------------------------------------------------------------------

«VestingSchedule»
 
Notwithstanding the foregoing, the vesting of the Shares subject to the Option
shall be subject to any vesting acceleration provisions contained in the Plan
and/or any employment or service agreement, offer letter, change in control
severance agreement, or any other agreement that has been or is, after the date
of this Agreement, entered into between Participant and the Company or any
Parent, Subsidiary, or Affiliate (such agreement a “Separate Agreement”).
 
Termination Period:
 
Except as otherwise provided in a Separate Agreement:
 
If on the date of grant, Participant was (a) a member of the  Company’s board of
directors (the “Board”) or (b) an employee of the Company that was designated by
the Board as an “officer” for the purposes of Section 16 of the Securities
Exchange Act of 1934 (a “Section 16 Officer”), this Option will be exercisable
for twelve (12) months after Participant ceases to be a Service Provider, unless
such termination is due to Participant’s death, Disability, or Cause.
 
If on the date of grant, Participant was a Service Provider to the Company but
was not a Section 16 Officer or a member of the Board, this Option will be
exercisable for thirty (30) days after Participant ceases to be a Service
Provider, unless such termination is due to Participant’s death, Disability, or
Cause.
 
If Participant ceases to be a Service Provider as a result of the Participant’s
Disability, this Option will be exercisable for six (6) months after Participant
ceases to be a Service Provider.
 
If Participant ceases to be a Service Provider as a result of Participant’s
death, or in the event of Participant’s death within one (1) month following the
date Participant ceases to be a Service Provider, this Option will be
exercisable for twelve (12) months from the earlier of the date of Participant’s
death or the date Participant ceases to be a Service Provider.
 
If Participant ceases to be a Service Provider as a result of Participant’s
termination for Cause, this Option will immediately terminate and cease to be
exercisable.  In the event Participant’s status as a Service Provider is
suspended pending investigation of whether such status shall be terminated for
Cause, all of Participant’s rights under this Option, including the right to
exercise this Option, shall be suspended during the investigation period.
 
Notwithstanding the foregoing, in no event may this Option be exercised after
the Term/Expiration Date as provided above and may be subject to earlier
termination as provided in Section 15(c) of the Plan.
 
Initials: _________
Date:___________


 
- 2 -

--------------------------------------------------------------------------------

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement, all of
which are made a part of this document.  Participant has reviewed the Plan and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Plan and Agreement.  Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Agreement.  Participant further agrees to
notify the Company upon any change in the residence address indicated below.
 
PARTICIPANT
 
VIRNETX HOLDING CORPORATION
 
 
 
 
 
   
 
  
 
Signature
 
By
 
 
 
 
 
«Name»
 
  
 
Print Name
 
Title
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
    

                                                                                                                                                                                                                                                                    


Initials: _________
Date:___________

 
- 3 -

--------------------------------------------------------------------------------

EXHIBIT A
 
TERMS AND CONDITIONS OF STOCK OPTION GRANT
 
1.    Grant of Option.  The Company hereby grants to the Participant named in
the Notice of Grant (the “Participant”) an option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Grant, at the exercise price per
Share set forth in the Notice of Grant (the “Exercise Price”), subject to all of
the terms and conditions in this Agreement and the Plan, which is incorporated
herein by reference.  Subject to Section 20(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan will prevail.
 
(a)            For U.S. taxpayers, the Option will be designated as either an
Incentive Stock Option (“ISO”) or a Nonstatutory Stock Option (“NSO”).  If
designated in the Notice of Grant as an ISO, this Option is intended to qualify
as an ISO under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”).  However, if this Option is intended to be an Incentive Stock
Option, to the extent that it exceeds the $100,000 rule of Code Section 422(d)
it will be treated as an NSO.  Further, if for any reason this Option (or
portion thereof) will not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a NSO
granted under the Plan.  In no event will the Administrator, the Company or any
Parent, Subsidiary, or Affiliate, or any of their respective employees or
directors have any liability to Participant (or any other person) due to the
failure of the Option to qualify for any reason as an ISO.
 
(b)            For non-U.S. taxpayers, the Option will be designated as an NSO.
 
2.    Vesting Schedule.  Except as provided in Section 3, the Option awarded by
this Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant.  Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
 
3.    Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan.  If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
 
4.    Exercise of Option.
 
(a)    Right to Exercise.  This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Agreement.  In the event
Participant’s status as a Service Provider is suspended pending investigation of
whether such status shall be terminated for Cause, all of Participant’s rights
under this Option, including the right to exercise this Option, shall be
suspended during the investigation period.
 
Initials: _________
Date:___________


 
- 4 -

--------------------------------------------------------------------------------

(b)    Method of Exercise.  This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit B (the “Exercise Notice”) or in
a manner and pursuant to such procedures as the Administrator may determine,
which will state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan.  The Exercise Notice will be completed
by Participant and delivered to the Company.  The Exercise Notice will be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares together and of any Tax-Related Items (as defined in Section 6(a)).  This
Option will be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by the aggregate Exercise Price.
 
5.    Method of Payment.  Payment of the aggregate Exercise Price will be by any
of the following, or a combination thereof, at the election of Participant:
 
(a)    cash or check;
 
(b)    cancellation of indebtedness;
 
(c)    at the discretion of the Administrator on a case by case basis, if
Participant is a U.S. employee, surrender of other Shares which have a Fair
Market Value on the date of surrender equal to the aggregate Exercise Price of
the Exercised Shares, provided that accepting such Shares, in the sole
discretion of the Administrator, will not result in any adverse accounting
consequences to the Company; or
 
(d)    consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan;
 
6.    Tax Obligations.
 
(a)    Withholding of Taxes.  Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant (“Tax-Related Items”) which the
Company determines must be withheld with respect to such Shares.  If Participant
is a non-U.S. employee, payment of Tax-Related Items may not be effectuated by
surrender of other Shares with a Fair Market Value equal to the amount of any
Tax-Related Items.  To the extent determined appropriate by the Company in its
discretion, it will have the right (but not the obligation) to satisfy any
Tax-Related Items by reducing the number of Shares otherwise deliverable to
Participant.  If Participant fails to make satisfactory arrangements for the
payment of any required Tax-Related Items hereunder at the time of the Option
exercise, Participant acknowledges and agrees that the Company may refuse to
honor the exercise and refuse to deliver the Shares if such amounts are not
delivered at the time of exercise.  Further, if Participant is subject to tax in
more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges and agrees that the Company and/or Participant’s employer (the
“Employer”), or former employer, as applicable, may be required to withhold or
account for tax in more than one jurisdiction.
 

Initials: _________
Date:___________

- 5 -

--------------------------------------------------------------------------------

(b)    Notice of Disqualifying Disposition of ISO Shares.  If the Option granted
to Participant herein is an ISO, and if Participant sells or otherwise disposes
of any of the Shares acquired pursuant to the ISO on or before the later of (i)
the date two (2) years after the Date of Grant, or (ii) the date one (1) year
after the date of exercise, Participant will immediately notify the Company in
writing of such disposition.  Participant agrees that Participant may be subject
to income tax withholding by the Company on the compensation income recognized
by Participant.
 
(c)    Code Section 409A.  Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the fair market value of a share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.”  A Discount Option may
result in (i) income recognition by Participant prior to the exercise of the
option, (ii) an additional twenty percent (20%) federal income tax, and (iii)
potential penalty and interest charges.  The Discount Option may also result in
additional state income, penalty and interest charges to Participant. 
Participant acknowledges that the Company cannot and has not guaranteed that the
IRS will agree that the per Share Exercise Price of this Option equals or
exceeds the Fair Market Value of a Share on the Date of Grant in a later
examination.  Participant agrees that if the IRS determines that the Option was
granted with a per Share Exercise Price that was less than the Fair Market Value
of a Share on the Date of Grant, Participant will be solely responsible for
Participant’s costs related to such a determination.
 
7.    Rights as Stockholder.  Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant.  After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
 
8.    No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
PARENT, SUBSIDIARY, OR AFFILIATE EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT, SUBSIDIARY, OR AFFILIATE EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
 


Initials: _________
Date:___________

- 6 -

--------------------------------------------------------------------------------

9.    Nature of Grant.  In accepting the Option, Participant acknowledges,
understands and agrees that:
 
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;
 
(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
 
(c)    all decisions with respect to future option or other grants, if any, will
be at the sole discretion of the Company;
 
(d)    Participant is voluntarily participating in the Plan;
 
(e)    the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;
 
(f)    the Option and Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
 
(g)    the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;
 
(h)    if the underlying Shares do not increase in value, the Option will have
no value;
 
(i)    if Participant exercises the Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the Exercise Price;
 
(j)    for purposes of the Option, Participant’s engagement as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Parent, Subsidiary, or
Affiliate (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is a Service Provider or the terms of Participant’s engagement
agreement, if any), and unless otherwise expressly provided in this Agreement or
determined by the Administrator,             (i) Participant’s right to vest in
the Option under the Plan, if any, will terminate as of such date and will not
be extended by any notice period (e.g., Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where
Participant is a Service Provider or Participant’s engagement agreement, if any,
unless Participant is providing bona fide services during such time);  and (ii)
the period (if any) during which Participant may exercise the Option after such
termination of Participant's engagement as a Service Provider will commence on
the date Participant ceases to actively provide services and will not be
extended by any notice period mandated under employment laws in the jurisdiction
where Participant is employed or terms of Participant’s engagement agreement, if
any; the Administrator shall have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of his or her
Option grant (including whether Participant may still be considered to be
providing services while on a leave of absence);
 

Initials: _________
Date:___________

- 7 -

--------------------------------------------------------------------------------

(k)    unless otherwise provided in the Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Shares; and
 
(l)     the following provisions apply only if Participant is providing services
outside the United States:
 

(i) the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;

 

(ii) Participant acknowledges and agrees that none of the Company, the Employer,
or any Parent, Subsidiary, or Affiliate shall be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Option or of any amounts due to
Participant pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercise; and

 

(iii) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of Participant’s
engagement as a Service Provider (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is a Service Provider or the terms of Participant’s engagement
agreement, if any), and in consideration of the grant of the Option to which
Participant is otherwise not entitled, Participant irrevocably agrees never to
institute any claim against the Company, any Parent, any Subsidiary, any
Affiliate or the Employer, waives his or her ability, if any, to bring any such
claim, and releases the Company, any Parent, any Subsidiary, any Affiliate, and
the Employer from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claim.

 

Initials: _________
Date:___________

- 8 -

--------------------------------------------------------------------------------

10.    No Advice Regarding Grant.  The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares.  Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
 
11.    Data Privacy.  Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of
Participant’s personal data as described in this Agreement and any other Option
grant materials by and among, as applicable, the Employer, the Company and any
Parent, Subsidiary, or Affiliate for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.


Participant understands that the Company and/or the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to stock awarded, canceled, exercised, vested, unvested
or outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.


Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. 
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country.  Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative.  Participant authorizes the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing Participant’s participation in the
Plan.  Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan.  Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative.  Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis.  If Participant does not consent, or if Participant
later seeks to revoke his or her consent, his or her engagement as a Service
Provider and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing Participant’s consent is that the
Company would not be able to grant Participant Options or other equity awards or
administer or maintain such awards.  Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
 
Initials: _________
Date:___________


 
- 9 -

--------------------------------------------------------------------------------

12.    Address for Notices.  Any notice to be given to the Company under the
terms of this Agreement will be addressed to (a) the Company at VirnetX Holding
Corporation, 308 Dorla Court, Suite 206, Zephyr Cove, NV 89448 and (b) the
Company’s Stock Transfer Agent, Carylyn K. Bell, at Corporate Stock Transfer,
3200 Cherry Creek Drive South, Suite 430, Denver, CO  80209 or at such other
address as the Company may hereafter designate in writing.
 
13.    Non-Transferability of Option.  This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.
 
14.    Binding Agreement.  Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
 
15.    Additional Conditions to Issuance of Stock.  If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or foreign law, the tax code and related regulations or the
consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the purchase by, or issuance of Shares to,
Participant (or his or her estate) hereunder, such purchase or issuance will not
occur unless and until such listing, registration, qualification, rule
compliance, consent or approval will have been completed, effected or obtained
free of any conditions not acceptable to the Company.  The Company will make all
reasonable efforts to meet the requirements of any such state, federal or
foreign law or securities exchange and to obtain any such consent or approval of
any such governmental authority or securities exchange.  Assuming such
compliance, for income tax purposes the Exercised Shares will be considered
transferred to Participant on the date the Option is exercised with respect to
such Exercised Shares.
 
16.    Plan Governs.  This Agreement is subject to all terms and provisions of
the Plan.  In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.  Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
 
17.    Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.
 

Initials: _________
Date:___________

- 10 -

--------------------------------------------------------------------------------

18.    Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to Options awarded under the
Plan or future options that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means. 
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
 
19.    Captions.  Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
 
20.    Language.  If Participant has received this Agreement, or any other
document related to the Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
 
21.    Agreement Severable.  In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
 
22.    Amendment, Suspension or Termination of the Plan.  By accepting this
Award, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read and understood a description of the
Plan.  Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.
 
23.    Governing Law and Venue.  This Agreement will be governed by the laws of
Nevada, without giving effect to the conflict of law principles thereof.  For
purposes of litigating any dispute that arises under this Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Nevada, and agree that such litigation will be conducted in the courts
of Douglas County, Nevada, or the federal courts for the United States for the
District of Nevada, and no other courts, where this Option is made and/or to be
performed.
 
24.    Modifications to the Agreement.  This Agreement constitutes the entire
understanding of the parties on the subjects covered.  Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein. 
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company. 
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Code Section 409A or to otherwise avoid imposition of any additional
tax or income recognition under Section 409A of the Code in connection with the
Option.
 
25.    Waiver.  Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant.
 

Initials: _________
Date:___________

 
- 11 -

--------------------------------------------------------------------------------

EXHIBIT B
 
VIRNETX HOLDING CORPORATION
 
2013 EQUITY INCENTIVE PLAN
 
EXERCISE NOTICE
 
VirnetX Holding Corporation
308 Dorla Court, Suite 206
Zephyr Cove, NV 89448
 
Carylyn K. Bell
President
Corporate Stock Transfer
3200 Cherry Creek Drive South, Suite 430,
Denver, CO  80209
Attention:  Stock Administration


1.            Exercise of Option.  Effective as of today, ________________,
_____, the undersigned (“Purchaser”) hereby elects to purchase ______________
shares (the “Shares”) of the Common Stock of VirnetX Holding Corporation (the
“Company”) under and pursuant to the 2013 Equity Incentive Plan (the “Plan”) and
the Stock Option Agreement, dated ________  and including the Notice of Grant
and the Terms and Conditions of Stock Option Grant (all together, the
“Agreement”).  The purchase price for the Shares will be $_____________, as
required by the Agreement.
 
2.            Delivery of Payment.  Purchaser herewith delivers to the Company
the full purchase price of the Shares and any Tax-Related Items (as defined in
Section 6(a) of the Agreement) to be paid in connection with the exercise of the
Option.
 
3.            Representations of Purchaser.  Purchaser acknowledges that
Purchaser has received, read and understood the Plan and the Agreement and
agrees to abide by and be bound by their terms and conditions.
 
4.            Rights as Stockholder.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Shares subject
to the Option, notwithstanding the exercise of the Option.  The Shares so
acquired will be issued to Purchaser as soon as practicable after exercise of
the Option.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date of issuance, except as provided in Section
13 of the Plan.
 

Initials: _________
Date:___________

- 1 -

--------------------------------------------------------------------------------

5.            Tax Consultation.  Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares.  Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.
 
6.            Entire Agreement; Governing Law.  The Plan and Agreement are
incorporated herein by reference.  This Exercise Notice, the Plan and the
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser.  This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
Nevada.
 

Submitted by: Accepted by:  
PURCHASER
 
VIRNETX HOLDING CORPORATION
 
 
 
 
 
   
 
  
 
Signature
 
By
 
 
 
 
 
«Name»
 
  
 
Print Name
 
Its
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
            
Date Received

 

Initials: _________
Date:___________

 
 
 
 
- 2 -

--------------------------------------------------------------------------------



                                                                                                                                                                                     